DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 22-26, and 28-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE202013105567 to Ludewigt (“Ludewigt”).
-From Claim 16: Ludewigt discloses a coupling, comprising:
a hollow shaft 3 having a radially-projecting collar (larger diameter portion in Fig. 2) and slots 30 set apart from the collar;
a shaft 1 at least partially extending into the hollow shaft; and
a ring part 2 provided on the hollow shaft and including a chamfer (see arrow below);

    PNG
    media_image1.png
    472
    601
    media_image1.png
    Greyscale

wherein the ring part is axially restricted by and/or rests against the collar;
wherein an inner diameter of the ring part in an axial region covered by the chamfer is greater than an inner diameter in an axial region in which the ring part is in contact with the hollow shaft; and
wherein the ring part includes a radially uninterrupted threaded bore 24 into which a screw part 6 is screwed and exerts pressure on the hollow shaft.
-From Claim 17: Ludewigt discloses wherein the ring part is arranged as a clamping ring.
-From Claim 18: Ludewigt discloses wherein the slots 30 are arranged as axial slots.
-From Claim 19: Ludewigt discloses wherein the chamfer is arranged on an inner side of the ring part, at a ring opening of the ring part, and/or at an axial end region facing the collar.
-From Claim 20: Ludewigt discloses wherein a radial width of the ring part is independent of a circumferential angle.
-From Claim 22: Ludewigt discloses wherein an axial region of the shaft that is inserted into the hollow shaft at least overlaps with the axial region covered by the ring part.
-From Claim 23: Ludewigt discloses wherein the hollow shaft 3 has a slotted region that includes the slots 30.
-From Claim 24: Ludewigt discloses wherein the slots 30 of the hollow shaft 3 are set apart from one another at regular intervals circumferentially.
Claim 25: Ludewigt discloses wherein the slots 30 extend radially through the hollow shaft 3, extend radially through a wall of the hollow shaft, and/or have an axial alignment.
-From Claim 26: Ludewigt discloses wherein the hollow shaft 3 includes at least three slots 30.
-From Claim 28: Ludewigt discloses wherein the hollow shaft 3 has a constant outer diameter in the axial region covered by the ring part 2.
-From Claim 29: Ludewigt discloses wherein the axial region covered by the chamfer touches and/or adjoins the axial region covered by the collar.
-From Claim 30: Ludewigt discloses wherein a wall thickness and/or a cross-section of the ring part is independent of circumferential angle.
-From Claim 31: Ludewigt discloses wherein the chamfer is arranged as a conical chamfer, an arched conical chamfer, and/or a stepped chamfer.
-From Claim 32: Ludewigt discloses wherein the ring part 2 is set apart from the hollow shaft in the axial region covered by the chamfer and/or the axial region covered by the chamfer adjoins the slotted region of the hollow shaft so that a compression force of the ring part is imparted on the slotted region of the hollow shaft but not on the axial region covered by the chamfer.
-From Claim 33: Ludewigt discloses a planetary transmission motor, comprising:
a hollow input shaft 3 having a radially-projecting collar (larger diameter portion in Fig. 2) and slots 30 set apart from the collar;
an electric motor (para. 1, 5) having a rotor shaft at least partially extending into the hollow input shaft;
a coupling, the hollow input shaft 3 and the rotor shaft being connected by the coupling, the coupling including a ring part provided on the hollow input shaft, the ring part including a chamfer (see arrow in annotated figure above);
wherein the ring part is axially restricted by and/or rests against the collar;

wherein the ring part includes a radially uninterrupted threaded bore 24 into which a screw part 6 is screwed and exerts pressure on the hollow input shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludewigt in view of DE102014007063 to Denefleh et al. (“Denefleh”).
-From Claim 21: Ludewigt does not disclose wherein the screw part 6 exerts pressure on a flattened region of the hollow shaft 3 and/or a planar region on an outer side of the hollow shaft 3.
Denefleh teaches a coupling similar to Ludewigt, comprising a hollow shaft 12, and a ring part 11 having a radial threaded bore into which a screw part 41 is screwed and exerts pressure on the hollow shaft (see, e.g., Fig. 4), wherein the screw part exerts pressure on a flattened region 42 of the hollow shaft.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ludewigt by adding flattened regions on the hollow shaft as taught by Denefleh in order to more evenly distribute the pressure exerted on the hollow shaft.  

Allowable Subject Matter
27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art is lacking a teaching, suggestion, or motivation to modify Ludewigt (as modified according to Denefleh, to include flattened regions on the hollow shaft) such that: the flattened region is arranged diametrically opposed to one of the slots and/or a center point of a circumferential angular range covered by the flattened region is arranged at a distance of 180° in a circumferential direction from a center point of a circumferential angular range covered by one of the slots.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        10/22/2021